                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE


  In re

  Boy Scouts of America and Delaware BSA,
  LLC,
                                                         Civil Action No. 20-cv-00798 (RGA)
                           Debtors.

  Century Indemnity Company,
                                                         On appeal from the U.S. Bankruptcy Court
                           Appellant,                    for the District of Delaware

  v.                                                     Bankruptcy Case No. 20-10343 (LSS)
                                                         Bankruptcy BAP No. 20-14
  Boy Scouts of America,

                           Appellee

   Delaware BSA, LLC

                           Appellee


                 ORDER GRANTING APPELLANTS’ MOTION TO ACCEPT
                 DOCUMENTS UNDER SEAL INTO APPELLATE RECORD

          Upon the Motion of Appellants’ to Accept Documents under Seal into Appellate Record

(the “Motion”), for good cause shown; it is hereby ORDERED, ADJUDGED and DECREED

that:

          1. The Motion is granted; and

          2. The Clerk for the United States Bankruptcy Court for the District of Delaware (the

“Bankruptcy Court”) is permitted and authorized to transmit to the United States District Court

for the District of Delaware (the “District Court”) those portions of the appellate record, as

designated by the Appellants, which were received by the Bankruptcy Court under seal (the

“Sealed Portion”).

                                                  1
       3. This Court will accept, under seal, the Sealed Portion, and the Sealed Portion shall be

dealt with by the parties pursuant to this Court’s usual practices and procedures concerning

sealed materials.

       4. Upon entry, Appellants shall give notice of this Order to counsel for the Appellees.




Dated: _________________, 2020

       Wilmington, Delaware

                                                     _______________________________

                                                     UNITED STATES DISTRICT JUDGE




                                                2
